DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 14 are pending.  Claims 1, 3, 6, 9, and 10 were amended.  Claims 13 and 14 are new.

Drawings
The drawings were received on 9 December 2021.  These drawings are acceptable.

Specification
Amendments to the specification were received on 9 December 2021.  These amendments are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai, US 2003/0025506 (hereinafter 'Arai') in view of Verbrugge et al., US 2004/0162683 (hereinafter 'Verbrugge') in view of LePort et al., US 2014/0152258 (hereinafter 'LePort') in view of Li, US 2015/0231986 (hereinafter 'Li').

Regarding claim 1: Arai teaches a method for determining the degradation degree of a battery ([0015]), the method comprising: 
measuring a terminal voltage and a current of the battery ([0145, Fig 5]: discloses a voltage sensor 17 that senses the voltage between terminals of battery 13 and a current sensor 15 that senses the discharge current of battery 13);
storing, in a memory: 
	a measured voltage value indicating the measured terminal voltage ([0149, Fig 5]: discloses storing values from the voltage sensor 17 into the RAM 23b associated with the CPU 23a); and 
	a measured current value indicating the measured current ([0149, Fig 5]: discloses storing values from the current sensor 15 into the RAM 23b associated with the CPU 23a);
 (i) estimating a voltage value indicating an open-circuit voltage of the battery based on a first number of measured voltage values and a first number of measured current values in the order stored in the memory when the first number of measured voltage values or more than the first number of measured voltage values, and the first number of measured current values or more than the first number of measured current values, are sequentially stored in the memory ([0103, Fig 9]: discloses calculating a voltage drop “due to the concentration polarization” from the acquired voltage and current data, which is used to estimate the voltage of the battery, as shown in Fig 9); 
(ii) storing the estimated voltage value in the memory ([0125, 0126, Fig 11]: discloses selecting three points from the calculation in order to determine a regression, where the Examiner interprets the three points as having been stored in memory);
repeating operations (i) and (ii) until a second number of the estimated voltage values are sequentially stored in the memory ([90125, 0126]: at least three estimated points have been stored in the memory, in order to calculate the points as shown in Fig 9.  The Examiner interprets “a second number” as any integer greater than zero, including three); 
generating a data set including the second number of estimated voltage values arranged in a sequential order from the second number of estimated voltage values in the order stored in the memory when the second number or more of estimated voltage values are sequentially stored in the memory ([0125, 0126, Fig 11]: discloses selecting three points from the calculation in order to determine a regression from a large set of calculated voltages, which appear to be sequentially arranged in order of the current, as shown on the X axis of the graph)); 

Arai is silent with respect to 
a method for calibrating a state of charge of a battery;
updating a state of charge of the battery using current integration of the measured current value; 
calibrating the updated state of charge by setting the updated state of charge to be a reference state of charge when a calibration condition is satisfied by the data set; and 
turning off a contactor of the battery when the updated state of charge is outside of a preset normal operating range.

Verbrugge teaches a method for calibrating a state of charge of a battery ([0029]: discloses dynamically modeling the state of charge (SOC) of a battery pack using a combination of three analysis methods), the method comprising: 
updating a state of charge of the battery using current integration of the measured current value ([0043]: discloses calculating a state of charge of the battery using Coulomb integration); and 
calibrating the updated state of charge when a calibration condition is satisfied by the data set ([0027, 0104 – 0112; Fig 2; Fig 3]: discloses an algorithm for determining the current state of charge of the battery, and storing the calculated state of charge into a non-volatile memory within the EMC 40 or hybrid system controller 50).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable determining the state of charge of the battery in light of the calculated degree of degradation to allow an accurate display of how full the battery is in its present condition. 

LePort teaches a method of determining when overcharge or overdischarge events happen in a battery system ([0025]) that includes 
turning off a contactor of the battery when the updated state of charge is outside of a preset normal operating range ([0058, 0059]: discloses the battery management system stopping the charging of the battery when an overcharge event has been determined).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort to prevent damage to the battery due to adding more current than the battery can store, such that “any risk of an adverse effect of overcharge may be greatly reduced ([0059])”.

Li teaches a method of estimating the parameters used to model the state of a battery ([0005] that includes 
calibrating the updated state of charge by setting the updated state of charge to be a reference state of charge when a calibration condition is satisfied by the data set ([0118]: discloses setting the state of charge using a calibration map, where the times that the map are used are calculated based on “temperature, state of charge, and the length of time the battery has been in operation”. These times, as calculated based on the recited variables, are equivalent to a calibration condition).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort in view of Li to improve the reliability of the regression analysis by incorporating an updating process that occurs at time that the battery is determined to be experiencing a significant change in behavior ([0118]).

Regarding claim 2: Arai in view of Verbrugge in view of LePort in view of Li teaches the method according to claim 1, as discussed above, wherein: 
the estimating the open-circuit voltage of the battery uses a least square method (Aria: [0130]: discloses the use of a least-squares method to calculate equations that map the discharge current to the terminal voltage)

Arai is silent with respect to 
the estimating the open-circuit voltage of the battery uses a least square method associated with an equivalent circuit model of the battery; and
 the equivalent circuit model includes a voltage source, an Ohmic resistance, and at least one parallel RC circuit, connected in series.

Verbrugge teaches a method for calibrating a state of charge of a battery ([0029]: discloses dynamically modeling the state of charge (SOC) of a battery pack using a combination of three analysis methods) that includes: 
the estimating the open-circuit voltage of the battery uses a least square method associated with an equivalent circuit model of the battery ([0051; Fig 1]: discloses the use of a weighted recursive least squares algorithm using the circuit model as shown in Figure 1); and
 the equivalent circuit model includes a voltage source, an Ohmic resistance, and at least one parallel RC circuit, connected in series ([0024, Fig 1]: discloses an equivalent circuit model having a voltage source (Vo, 30 and VH, 32), an Ohmic resistance 20, and a parallel RC circuit comprising capacitor 24 and resister 126).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable determining the state of charge of the battery in part by using an industry standard model of the electrical behavior of a battery, as known in the art.

Regarding claim 6: Arai in view of Verbrugge in view of LePort in view of Li teaches the method according to claim 1, as discussed above.
Arai in view of Verbrugge is silent with respect to wherein the calibration condition is satisfied when:
a difference between a reference voltage value corresponding to the reference state of charge and the estimated voltage value is less than a first voltage difference value; and 
a difference between two directly sequential estimated voltage values in the data set is less than a second voltage difference value.

LePort teaches a method of determining when overcharge or overdischarge events happen in a battery system ([0025]) that includes 
a difference between a reference voltage value corresponding to the reference state of charge and the estimated voltage value is greater than a first voltage difference value ([0043]: discloses detecting a meaningful deviation of voltage when a voltage threshold is exceeded); and
a difference between two directly sequential estimated voltage values in the data set is less than a second voltage difference value ([0054]: discloses determining a standard deviation from a series of voltage measurements during steady state operation, and using a lookup table based on the currently estimated state of charge to determine the threshold used to detect a deviation, where the Examiner interprets detecting a voltage change as less than the standard deviation is equivalent to a difference between “adjacent” voltage levels).

While LePort determines that a voltage exceeds a threshold rather than being below a threshold, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort to enable determining when the usage of the battery is too dynamic to make a meaningful determination of the current state of charge, as it would have been obvious to try detecting a voltage below a given number rather than a voltage above the given number.

Regarding claim 7: Arai in view of Verbrugge in view of LePort in view of Li teaches the method according to claim 6, as discussed above.
Arai in view of Verbrugge is silent with respect to wherein 
the first voltage difference value is smaller than the second voltage difference value.

LePort teaches a method of determining when overcharge or overdischarge events happen in a battery system ([0025]) that includes 
the first voltage difference value is smaller than the second voltage difference value ([0043, Fig 4]: discloses a threshold value that varies from 1.5 times a predetermined parameter to 2.5 times a predetermined parameter, but also teaches a variation of only 1% of the standard deviation of the values in set 405).

While LePort determines that a voltage exceeds a threshold rather than being below a threshold, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort to enable determining when the usage of the battery is too dynamic to make a meaningful determination of the current state of charge.

Regarding claim 8: Arai in view of Verbrugge in view of LePort in view of Li teaches the method according to claim 1, as discussed above.
Arai is silent with respect to further comprising 
updating the reference state of charge based on the updated state of charge.

Verbrugge teaches a method for calibrating a state of charge of a battery ([0029]: discloses dynamically modeling the state of charge (SOC) of a battery pack using a combination of three analysis methods) that includes: 
updating the reference state of charge based on the updated state of charge ([0027, 0104 – 0112; Fig 2; Fig 3]: discloses an algorithm for determining the current state of charge of the battery, and storing the calculated state of charge into a non-volatile memory within the EMC 40 or hybrid system controller 50).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable determining the state of charge of the battery in light of the calculated degree of degradation to allow an accurate display of how full the battery is in its present condition. 

Regarding claim 9: Arai teaches a battery management system for determining the degradation degree of a battery ([0015]), comprising: 
a memory ([0148, Fig 5]: RAM 23b);
a sensing unit configured to measure a terminal voltage and a current of the battery ([0145, Fig 5]: discloses a voltage sensor 17 that senses the voltage between terminals of battery 13 and a current sensor 15 that senses the discharge current of battery 13); and
a control unit operably coupled to the memory and the sensing unit ([0147, 0154, Fig 5]: “microcomputer 23 has CPU 23a, RAM 23b, and ROM 23c”, with the RAM connected to the CPU, and the CPU connected to the voltage and current sensor via interface 21), the control unit being configured to:
store, in the memory: 
	a measured voltage value indicating the measured terminal voltage ([0149, Fig 5]: discloses storing values from the voltage sensor 17 into the RAM 23b associated with the CPU 23a); and 
	a measured current value indicating the measured current ([0149, Fig 5]: discloses storing values from the current sensor 15 into the RAM 23b associated with the CPU 23a);
(i) estimate a voltage value indicating an open-circuit voltage of the battery based on a first number of measured voltage values and a first number of measured current values in the order stored in the memory when the first number of measured voltage values or more than the first number of measured voltage values, and the first number of measured current values or more than the first number of measured current values, are sequentially stored in the memory ([0103, Fig 9]: discloses calculating a voltage drop “due to the concentration polarization” from the acquired voltage and current data, which is used to estimate the voltage of the battery, as shown in Fig 9);
(ii) store the estimated voltage value in the memory ([0125, 0126, Fig 11]: discloses selecting three points from the calculation in order to determine a regression, where the Examiner interprets the three points as having been stored in memory); 
repeat operations (i) and (ii) until a second number of the estimated voltage values are sequentially stored in the memory ([90125, 0126]: at least three estimated points have been stored in the memory, in order to calculate the points as shown in Fig 9.  The Examiner interprets “a second number” as any integer greater than zero, including three);
generate a data set including a second number of estimated voltage values arranged in a sequential order from the second number of estimated voltage values in the order lately stored in the memory when the second number or more of estimated voltage values are sequentially stored in the memory ([0125, 0126, Fig 11]: discloses selecting three points from the calculation in order to determine a regression from a large set of calculated voltages, which appear to be sequentially arranged in order of the current, as shown on the X axis of the graph)).

Arai is silent with respect to 
calibrating a state of charge of a battery;
update a state of charge of the battery using current integration of the measured current value; 
calibrate the updated state of charge by setting the updated state of charge to be a reference state of charge when a calibration condition is satisfied by the data set; 
transmit a notification signal indicating that the state of charge of the battery is calibrated by setting the updated state of charge to be the reference state of charge to an external device; and 
turn off a contactor of the battery when the updated state of charge is outside of a preset normal operating range. 

Verbrugge teaches a system for calibrating a state of charge of a battery ([0029]: discloses dynamically modeling the state of charge (SOC) of a battery pack using a combination of three analysis methods), the method comprising: 
update a state of charge of the battery using current integration of the measured current value ([0043]: discloses calculating a state of charge of the battery using Coulomb integration); 
calibrate the updated state of charge with a reference state of charge when a calibration condition is satisfied by the data set ([0027, 0104 – 0112; Fig 2; Fig 3]: discloses an algorithm for determining the current state of charge of the battery, and storing the calculated state of charge into a non-volatile memory within the EMC 40 or hybrid system controller 50); and 
transmit a notification signal indicating that the state of charge of the battery is calibrated with the reference state of charge to an external device ([0106]: discloses storing the currently determined SOC in a non-volatile memory for future reference). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable determining the state of charge of the battery in light of the calculated degree of degradation to allow an accurate display of how full the battery is in its present condition. 

LePort teaches a method of determining when overcharge or overdischarge events happen in a battery system ([0025]) that includes 
turn off a contactor of the battery when the updated state of charge is outside of a preset normal operating range ([0058, 0059]: discloses the battery management system stopping the charging of the battery when an overcharge event has been determined).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort to prevent damage to the battery due to adding more current than the battery can store, such that “any risk of an adverse effect of overcharge may be greatly reduced ([0059])”.

Li teaches a method of estimating the parameters used to model the state of a battery ([0005] that includes 
calibrating the updated state of charge by setting the updated state of charge to be a reference state of charge when a calibration condition is satisfied by the data set ([0118]: discloses setting the state of charge using a calibration map, where the times that the map are used are calculated based on “temperature, state of charge, and the length of time the battery has been in operation”. These times, as calculated based on the recited variables, are equivalent to a calibration condition).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort in view of Li to improve the reliability of the regression analysis by incorporating an updating process that occurs at time that the battery is determined to be experiencing a significant change in behavior ([0118]).

Regarding claim 10: Arai in view of Verbrugge in view of LePort in view of Li teaches the battery management system according to claim 9, as discussed above.
Arai in view of Verbrugge is silent with respect to wherein the calibration condition is satisfied when:
a difference between a reference voltage value corresponding to the reference state of charge and the estimated voltage value is less than a first voltage difference value; and 
a difference between two directly sequential estimated voltage values in the data set is less than a second voltage difference value. 

LePort teaches a method of determining when overcharge or overdischarge events happen in a battery system ([0025]) that includes 
a difference between a reference voltage value corresponding to the reference state of charge and the estimated voltage value is greater than a first voltage difference value ([0043]: discloses detecting a meaningful deviation of voltage when a voltage threshold is exceeded); and
a difference between two directly sequential estimated voltage values in the data set is less than a second voltage difference value ([0054]: discloses determining a standard deviation from a series of voltage measurements during steady state operation, and using a lookup table based on the currently estimated state of charge to determine the threshold used to detect a deviation, where the Examiner interprets detecting a voltage change as less than the standard deviation is equivalent to a difference between “adjacent” voltage levels).

While LePort determines that a voltage exceeds a threshold rather than being below a threshold, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort to enable determining when the usage of the battery is too dynamic to make a meaningful determination of the current state of charge, as it would have been obvious to try detecting a voltage below a given number rather than a voltage above the given number.

Regarding claim 11: Arai in view of Verbrugge in view of LePort in view of Li teaches the battery management system according to claim 9, as discussed above. 
Arai is silent with respect to wherein 
the control unit is further configured to update the reference state of charge based on the updated state of charge.

Verbrugge teaches a method for calibrating a state of charge of a battery ([0029]: discloses dynamically modeling the state of charge (SOC) of a battery pack using a combination of three analysis methods) that includes: 
updating the reference state of charge based on the updated state of charge ([0027, 0104 – 0112; Fig 2; Fig 3]: discloses an algorithm for determining the current state of charge of the battery, and storing the calculated state of charge into a non-volatile memory within the EMC 40 or hybrid system controller 50).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable determining the state of charge of the battery in light of the calculated degree of degradation to allow an accurate display of how full the battery is in its present condition. 

Regarding claim 12: Arai in view of Verbrugge in view of LePort in view of Li teaches the battery management system according to claim 9.
Arai is silent with respect to 
a battery pack comprising the battery management system according to claim 9.

Verbrugge teaches 
a battery pack comprising the battery management system according to claim 9 ([0025, 0029, Fig 2]: discloses an Energy Management Control 40, which monitors a number of parameters related to the battery pack in order to control the state of charge of the battery pack).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable applying the calculation of the state of charge of the battery to a practical application of a battery pack in a vehicle.


Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Verbrugge in view of LePort in view of Li in view of Yoon et al., US 2017/0199250 (hereinafter 'Yoon').

Regarding claim 3: Arai in view of Verbrugge teaches the method according to claim 1, as discussed above.
Arai in view of Verbrugge is silent with respect to wherein 
the estimating the open-circuit voltage of the battery is performed when an estimation condition is satisfied by the first number of current values, the estimation condition being whether a change of current for a predetermined time period causes a change in voltage across two ends of each of the Ohmic resistance and the at least one parallel RC circuit.

Yoon teaches a method for estimating the open circuit voltage of a battery while it is in use ([Abstract]) that includes 
estimating the open-circuit voltage of the battery is performed when an estimation condition is satisfied by the first number of current values ([0058, 0059, 0072]: discloses determining when the sequence of measured currents has entered a “critical range” or a “critical time”, which is used to determine when the open circuit voltage should be estimated).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort in view of Li in view of Yoon to add the capability of estimating the open-circuit voltage while the battery is in use, including the time of “rush current” as used in Arai, which would enable estimating the battery’s state of charge at more moments in time.

Regarding claim 4: Arai in view of Verbrugge in view of LePort in view of Li in view of Yoon teaches the method according to claim 3, as discussed above.
Arai in view of Verbrugge in view of LePort in view of Li is silent with respect to wherein 
the estimating the open-circuit voltage of the battery comprises estimating that the open-circuit voltage is equal to a previously estimated open-circuit voltage when the estimation condition is not satisfied by the first number of current values.

Yoon teaches a method for estimating the open circuit voltage of a battery while it is in use ([Abstract]) that includes using a sequence of measured current values to determine a critical time, and using that critical time to determine when the open-circuit voltage should be calculated ([0058, 0059, 0072]).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort in view of Li in view of Yoon to maintain the previously estimated open-circuit voltage when the measured currents do not indicate that it is a reasonable time to have the data needed to update the estimation.  

Regarding claim 5: Arai in view of Verbrugge in view of LePort in view of Li in view of Yoon teaches the method according to claim 3, as discussed above.
Arai in view of Verbrugge in view of LePort in view of Li is silent with respect to wherein 
the estimation condition is satisfied when a difference between a maximum current value of the first number of current values and a minimum current value of the first number of current values is equal to or larger than a reference current value.

Yoon teaches a method for estimating the open circuit voltage of a battery while it is in use ([Abstract]) that includes using a sequence of measured current values to determine a critical time, and using that critical time to determine when the open-circuit voltage should be calculated, where the critical time is determined when an integration of measured currents is close to the reference current value of zero ([0058, 0059, 0068, 0072]).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort in view of Li in view of Yoon to maintain the previously estimated open-circuit voltage when the measured currents indicate that it is a reasonable time to have the data needed to update the estimation.  


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Verbrugge in view of LePort in view of Li in view of Tachibana et al., US 2019/0339332 (hereinafter 'Tachibana').

Regarding claim 13: Arai in view of Verbrugge in view of LePort in view of Li teaches the method of claim 8, as discussed above.
Arai in view of Verbrugge is silent with respect to further comprising 
turning off the contactor of the battery when a difference between the reference state of charge and the updated reference state of charge is larger than a predetermined value. 

LePort teaches a method of determining when overcharge or overdischarge events happen in a battery system ([0025]) that includes 
turning off a contactor of the battery when the updated state of charge is outside of a preset normal operating range ([0058, 0059]: discloses the battery management system stopping the charging of the battery when an overcharge event has been determined).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort to prevent damage to the battery due to adding more current than the battery can store, such that “any risk of an adverse effect of overcharge may be greatly reduced ([0059])”.

Tachibana teaches a method for determining the state of charge of a battery pack ([Abstract]) that includes ([0065])
	determining a difference between two state of charge values and stopping charging of the battery when “the absolute value of the difference between the SOC1 and the usable lower limit SOC is more than or equal to the required ΔSOC”, where the required ΔSOC is equivalent to a predetermined value.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort in view of Li in view of Tachibana to prevent dangerous conditions occurring due to overcharging the battery. 
 
Regarding claim 14: Arai in view of Verbrugge in view of LePort in view of Li teaches the battery management system of claim 11, as discussed above.
Arai in view of Verbrugge is silent with respect to further comprising wherein the control unit is further configured to 
turn off the contactor of the battery when a difference between the reference state of charge and the updated reference state of charge is larger than a predetermined value. 

LePort teaches a method of determining when overcharge or overdischarge events happen in a battery system ([0025]) that includes 
turning off a contactor of the battery when the updated state of charge is outside of a preset normal operating range ([0058, 0059]: discloses the battery management system stopping the charging of the battery when an overcharge event has been determined).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort to prevent damage to the battery due to adding more current than the battery can store, such that “any risk of an adverse effect of overcharge may be greatly reduced ([0059])”.

Tachibana teaches a method for determining the state of charge of a battery pack ([Abstract]) that includes ([0065])
	determining a difference between two state of charge values and stopping charging of the battery when “the absolute value of the difference between the SOC1 and the usable lower limit SOC is more than or equal to the required ΔSOC”, where the required ΔSOC is equivalent to a predetermined value.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort in view of Li in view of Tachibana to prevent dangerous conditions occurring due to overcharging the battery. 



Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claim 3 have been fully considered and resolve the issue of lack of written description.  The rejection of 14 September 2021 has been withdrawn. 
Applicant’s amendments with respect to claims 1 and 9 have been fully considered and resolve various issues of indefiniteness.  The rejections of 14 September 2021 have been withdrawn.

35 USC §101
Claims 1, and 9 have been analyzed for patent eligibility in view of the amendments to the claims and found to recite a judicial exception, but are integrated into a practical application.  The rejection of 14 September 2021 has been withdrawn. 
The analysis concluded that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., turning off a contactor of the battery based on the analysis of state of charge), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d))).
Similarly, under step 2A of the test, claim 9 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., turning off a contactor of the battery based on the analysis of state of charge), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d)).

35 USC §103 
Applicant’s arguments with respect to claims 1, 2, 8, 9, 11, and 12 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.  As applicant argues Arai in view of Verbrugge is silent with respect to “alia, "calibrating the updated state of charge by setting the updated state of charge to be a reference state of charge".  However, this limitation is taught by LePort, as discussed above.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Lim et al., US 20070145948, discloses a battery management system that includes determining when to correct (compensate) a calculated state of charge based on measured voltage values ([0015])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862